ATTORNEY GRIEVANCE COMMISSION * IN THE
OF MARYLAND
                                 COURT OF APPEALS

                                                 •      OF MARYLAND
          Petitioner
                                                 •       Misc. Docket AG No 5
                  V.
                                                 •       September Term 2015
LLOYD FAULKNER SCOTT
                                                  •      Circuit Court for Montgomery County

                                                  •      Case No. 30845-M
      Respondent
.*****************************************************************************
4

                                                ORDER

          This matter came before the Court on the parties' Joint Petition for Disbarment by

Consent in the above entitled matter, it is this 10th day of August, 2015;

           ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is

hereby GRANTED; and it is further,

           ORDERED, that the Respondent, Lloyd Faulkner Scott, is hereby disbarred from the

practice of law in the State of Maryland for engaging in professional misconduct involving

violations of Maryland Lawyers' Rules of Professional Conduct 1.1, 1.3, 1.4, 1.5, 1.15, 1.7, 3.2,

7.3 and 8.4(a)(b)(c) and (d) and Business, Occupations & Professions Article, Maryland Code

Annotated, §10-306; and it is further,

           ORDERED, that the Clerk of this Court shall remove the name Lloyd Faulkner Scott

from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

    the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

    Maryland Rule 16-772(d).
                                                                   /s/ Clayton Greene Jr.
                                                                  JUDGE